Citation Nr: 1415758	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-10 102	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, for prostate cancer. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease.

4.  Entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty service from August 1952 to August 1972.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for ulcerative colitis; entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, for prostate cancer; entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease; and entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2012 Board decision that denied the claims of entitlement to service connection for ulcerative colitis; entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, for prostate cancer; entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease; and entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias, is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


